Title: To George Washington from William Lord Stirling Alexander, 24 May 1782
From: Alexander, William Lord Stirling,Hand, Edward,Nicola, Lewis
To: Washington, George


                        
                            Fish Kill May 24th 1782
                        
                        The board of Officers Appointed to examine into the principles of the late Arrangement of the Subalterns in
                            the Connecticut Line. Do Report it as their Opinion that the principles followed by the board of field Officers, in
                            forming that Arrangement, are widely different from those pointed out as the Basis of such settlement by the Board of
                            General Officers Convened near Dobbs’s ferry in August last, and which they Apprehend the said field Officers mistook the
                            meaning of, as they have disregarded the distinction between first and second Lieutenants intended to have been kept up by
                            the Arrangement of June 1778—and which the General Officers were of Opinion should not be departed from. This Board are
                            therefore of Opinion that the said late Arrangement ought not to be conclusive but that it ought to be revised and made
                            Consonant to the principles laid down by the General Officers in August last, by which this Board do not conceive it was
                            intended that the Rank of second Lieutenants continued by Brevet should Operate after Promotion to a Lieutenancy, except
                            in Cases where a second Lieutenant and Ensign have been promoted on the same day.
                        
                            Stirling, Major Genl
                            Edwd Hand B.G.
                            Lewis Nicola Col. Inv.
                        
                    